Exhibit 10.2





May 20, 2008


VIA HAND DELIVERY


Dennis Matheson
 


Dear Dennis:


This letter (“Letter Agreement”) confirms our agreement concerning the extension
of the initial term of the employment agreement between TerreStar Networks Inc.,
a Delaware corporation (the “Company”) and you, dated as of January 15, 2008
(the “Employment Agreement”) and certain changes to the Employment Agreement
necessitated by the Company’s recent restructuring of its senior management
team.


The Company and you agree that the Employment Agreement is hereby amended in the
following regards:


1.             Extension of Initial Term


The term “Expiration Date,” as set forth in Section 5(b) of the Employment
Agreement, shall hereafter mean the close of business on May 20,
2009.  Likewise, for all purposes under the Employment Agreement, the term
“Initial Term” shall hereafter mean the period measured from the Commencement
Date through the Expiration Date as defined in the preceding sentence.


2.             Reporting Line


You shall report directly to the Chief Executive Officer of the Company and, in
the absence thereof, to the President of the Company.


3.             Good Reason


The modification to your reporting line, to provide that in the absence of a
Chief Executive Officer you shall report to the President of the Company, shall
not be construed as a material adverse change in your position, authority,
duties or responsibilities or otherwise constitute an event giving rise to “Good
Reason” as defined in Section 5(h) of the Employment Agreement.


4.             Miscellaneous


This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the Commonwealth of Virginia, without reference to principles of
conflict of laws. This Letter Agreement is the full and final understanding
between you and the Company regarding the extension of the Initial Term of the
Employment Agreement and the change in your reporting line.  Except as modified
by the terms of this Letter Agreement, the Employment Agreement remains in full
force and effect. This Letter Agreement shall not be modified, waived or amended
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives.  This Letter Agreement shall inure to the
benefit of and be binding upon you, the Company and its successors and assigns.
 

--------------------------------------------------------------------------------




If the foregoing terms are acceptable to you, please confirm your agreement by
signing your name below.  Your signature below will indicate that you are
entering into this Letter Agreement freely and with a full understanding of its
terms and effect.



 
Very truly yours,
     
/s/ Jeffrey W. Epstein
   
Jeffrey W. Epstein
   
President, General Counsel and
Secretary, TerreStar Corporation
and TerreStar Networks Inc.
               
AGREED AND ACCEPTED:
       
/s/ Dennis Matheson
   
Dennis Matheson
         
Date:
5/20/2008
     
 
     





 
 



--------------------------------------------------------------------------------

 